DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Claim status in the amendment received on 1/25/2020:
Claims 1, 10-11, 13 and 17 have been amended.
Claims 1-8, 10-15 and 17-19 are pending.
Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous claim rejections under 112(b) have been withdrawn.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16023284, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-8, 10-15 and 17-19 of this application.  
The features claimed, for example translating the segmentation rule, recited at least in the independent claims 1, 13 and 17, are not supported by the prior application. 
Accordingly, claims 1-8, 10-15 and 17-19 are not entitled to the benefit of the prior application.

Claim Objections
Claim 15 is objected to because of the following informalities:
As to claim 15, the claim depends on itself. This is interpreted by the examiner as a typographical error and assumed claim 15 is dependent on claim 13. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 10, 13, 15, 17 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Goldschlag et al. (Pub. No.: US 20140130119 A1) in view of Yang (Pub. No.: US 20180337858 A1).
As to claim 1, Goldschlag teaches a method comprising: accessing a segmentation policy (paragraph [0097], “…The policy management points either allocate one or more aspects of the federated policy to one or more policy enforcement points…”); 
determining a segmentation rule based on the segmentation policy (paragraph [0098], i.e. determining a policy element), wherein the segmentation rule is based on a characteristic of an entity determined without the use of an agent (paragraph [0098], “…characteristics, or capabilities of the policy enforcement point(s)…”, no agent is being used); 
determining an enforcement point associated with the segmentation rule, wherein the enforcement point is communicatively coupled to a network (paragraph [0101]);
translating the segmentation rule into a configuration associated with the enforcement point (paragraph [0101]); 
communicating the configuration to the enforcement point (paragraph [0101]).

However, in the same field of endeavor (computer network management) Yang teaches monitoring network traffic for violations of a segmentation policy resulting from a configuration at an enforcement point (paragraph [0046]).
Based on Goldschlag in view of Yang, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate monitoring network traffic for policy violation (taught by Yang) with configuring and deploying network policies (taught by Goldschlag) in order to ensure that the deployed network policies are being implemented as intended and report any policy violations.
As to claim 4, Goldschlag teaches detecting the enforcement point being communicatively coupled to the network (paragraph [0101]).
As to claim 5, Goldschlag teaches wherein the configuration associated with the enforcement point comprises at least one of an access control list (ACL), a firewall command, or rule or a cloud packet filtering ACL (paragraph [0148], teaches at least a rule).
As to claim 6, Goldschlag teaches wherein the communicating the configuration to the enforcement point comprises using at least one of an application programming interface (API), command line interface (CLI), or a simple network management protocol (SNMP) interface (paragraph [0101], “…communicating it to the policy enforcement point(s)..”, teaches at least API).
wherein the enforcement point is at least one of a firewall, a router, a switch, a portion of cloud infrastructure, hypervisor, software-defined networking (SDN) controller, or virtual firewall (paragraph [0168], “…such as a network firewall…”).
As to claim 8, Goldschlag teaches accessing configuration information from the enforcement point (paragraphs [0098], “identification, attributes, characteristics, or capabilities of the policy enforcement point(s)”); translating the configuration information of the enforcement point into a portion of a segmentation policy (paragraph [0101]); and storing the portion of the segmentation policy (paragraph [0101], i.e. at the enforcement point).
As to claim 10, Goldschlag teaches wherein the characteristic of the entity is based on determining at least one of a classification of the entity or an identification of the entity (paragraphs [0098]).
As to claim 13, Goldschlag taches a system comprising: a memory; and a processing device, operatively coupled to the memory (paragraph [0013]), to: access a segmentation policy (paragraph [0097]); determine a segmentation rule based on the segmentation policy (paragraph [0098], i.e. policy element); determine an enforcement point associated with the segmentation rule, wherein the enforcement point is communicatively coupled to a network (paragraph [0101]); translate the segmentation rule into a configuration associated with the enforcement point (paragraph [0101]); communicate the configuration to the enforcement point (paragraph [0101]); access configuration information of the enforcement point (paragraph [0101], i.e. accessing policy requirements); translate the configuration information of the enforcement point into a portion of the segmentation policy (paragraph [0101], i.e. ; store the portion of the segmentation policy(paragraph [0101], i.e. stored at the enforcement point).
Goldschlag does not explicitly teach monitoring network traffic for policy violation.
However, in the same field of endeavor (computer network management) Yang teaches monitor network traffic for violations of a segmentation policy resulting from a configuration at a enforcement point (paragraph [0046]).
Based on Goldschlag in view of Yang, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate monitoring network traffic for policy violation (taught by Yang) with configuring and deploying network policies (taught by Goldschlag) in order to ensure that the deployed network policies are being implemented as intended and report any policy violations.
As to claim 15, the limitations of claim 15 are substantially similar to claim 5. Please refer to claim 5 above.
As to claim 17, the limitations of claim 17 are substantially similar to claim 13. Please refer to claim 13 above.
As to claim 19, the limitations of claim 19 are substantially similar to claim 15. Please refer to claim 15 above.


Claims 2-3, 12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldschlag et al. (Pub. No.: US 20140130119 A1) in view of Yang (Pub. No.: US 20180337858 A1) and further in view of Gopta et al. (Pub. No.: US 20160359673 A1).
As to claim 2, Goldschlag teaches monitoring additional network traffic based on the segmentation policy (paragraph [0201]).
Goldschlag in view of Yang does not explicitly teach determining the policy based on attributes of a network traffic.
However, in the same field of endeavor (network policies) Gopta teaches storing network traffic, wherein the network traffic comprises a plurality of communications between a plurality of devices (fig. 7, 702);
determining respective source and respective destinations of the communications of the network traffic (fig. 7, 704);
determining the segmentation policy based the respective source and respective destinations of the communications (fig. 7, 706).
Based on Goldschlag in view of Yang and further in view of Gopta, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining the policy based on attributes of a network traffic (taught by Gopta) with monitoring network traffic for policy violation (taught by Yang) with configuring and deploying network policies (taught by Goldschlag) in order to ensure that the deployed network policies are being implemented as intended and report any policy violations, and in 
As to claim 3, Gopta further teaches determining a baseline of the network traffic over a period of time (paragraph [0032]). The limitations of claim 3 are rejected in view of the analysis of claim 2 above, and the claim is rejected on that basis.
As to claim 12, Goldschlag teaches wherein the plurality of entities comprises at least one of a device, an endpoint, a virtual machine, a service, a serverless service, a container, or a user (paragraphs [0098] and [0101]).
As to claim 14, the limitations of claim 14 are substantially similar to claim 2. Please refer to claim 2 above.
As to claim 18, the limitations of claim 18 are substantially similar to claim 14. Please refer to claim 14 above.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldschlag et al. (Pub. No.: US 20140130119 A1) in view of Yang (Pub. No.: US 20180337858 A1) and further in view of Hugard et al. (Pub. No.: US 20130275574 A1).
As to claim 11, Goldschlag in view of Yang does not explicitly teach determining one or more characteristics of the entity is based on at least a source and a destination of a communication of the entity.
 wherein the characteristic of the entity is based on a source and a destination of a communication of the entity (paragraph [0051]).
Based on Goldschlag in view of Yang and further in view of Hugard, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining one or more characteristics of the entity  based on at least a source and a destination of a communication of the entity (taught by Hugard) with monitoring network traffic for policy violation (taught by Yang) with configuring and deploying network policies (taught by Goldschlag) in order to ensure that the deployed network policies are being implemented as intended and report any policy violations, and in order to passively identify any new device in the network as motivated by Hugard (paragraph [0051]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        2/12/2021